     Case
CRIMIN^    3:20-cr-00120-DJN
        PROCEEDINGS           Document
                      — D.S. DISTRICT   8 Filed
                                      COURT,    11/23/20
                                            EASTERN       Page
                                                     DISTRICT OF1V^RICTMOND
                                                                 of 1 PageID# 11
                                                                              DIVISION
JUDGE:                                          nonirPT \rn
                                                DOCKET      .7.1 Onr.f) I f DTM-'
                                                        NO. 3'ZOC(i\2.0Cl^JN'
REPORTER:TfUfcC^ STROh^ QCj^                    DATE: ll'^5'^O2.0

     UNITED STATES OF AMERICA                                          COUNSEL


. A.m^nLiD/% itobi-TLSOfU                                 Je^^yrejuj           g^/erhjajort


APPEARANCES:     GOVERNMENT Fri K xS- .^it-bvrt                                                     (
                 DEFENDANT WITH COUNSEL(               DEFENDANT WITHOUT COUNSEL( )
                 DEFENDANTNOTPRESENT ( )               WAIVER OF APPEARANCE FILED( )

BAIL STATUS:     DEFENDANT ON BOND(^DEFENDANT INCARCERATED( ) BOND NOT SET( )
TYPE OF          ARRAIGNMENT( ) REARRAIGNMENT/GUILTY PLEA(^/f^U0T10}^S( )
PROCEEDINGS:     OTHER:                                                                   ( )

PRELIMINARY         WAIVER OF INDICTMENT EXECUTED,FILED (^
PROCEEDINGS:     CRIMINAL INFORMATION FILED ( )
                 OTHER:                                                                   ( )

ARRAIGNMENT PROCEEDINGS:    : dyiminml
     DEFENDANT(S)     WFA       FA   GUILTY       NG        JURY        WAIVED        30-DAY WAIVER

 1

2

3


GUILTY PLEA              DEFENDANT WITHDREW PLEA OF NG AS TO COUNT(S)
PROCEEDINGS:             DEFENDANT Jl^ARRAIGNED ON COUNTtS>_l                                       (W
                         PLEA BARGAIN AGREEMENT FILEDf i/f
                          STATEMENT OF FACTS FILED(^ USED AS SUMMARY(\/)
                          DEFENDANT ENTERED PLEAfS^ OF GUILTY AS TO COUNT(^                L
                          COURT ACCEPTED PLEA(vO GOVERNMENT SUMMARIZED EVIDENCE , ,                ITf
                          JUDGMENT: DEFENDANT GUILTY AS i^IARGED IN COUNT^^ _J                      (
                         PRESENTENCE REPORT ORDERED(V)             P.S.L WAIVED( )
                          SENTENCING GUIDELINE ORDER ENTERED(^
BOND HEARING             DEFENDANT PLACED ON PR BOND IN AMOUNT OF $                           ( )
PROCEEDINGS:             BOND SET AT $                                     X WITH SURETY(   )
                         DEFENDANT CONTINUED ON PRESENT BOND(/)                DEFT REMANDED( )
                         GOVERNMENT'S MOTION FOR BENCH WARRANT TO ISSUE IN THE AMOUNT OF
                            $                             WITH SURETY HEARD( ) GRANTED( )
                         BENCH WARRANT TO ISSUE( )             MOTION DENIED(         )

OTHER PROCEEDINGS:      ( )Government motion to unseal Indictment; granted.
                        ( )Motions to be filed within 11 days; Responses due 11 days thereafter.
                        ( )Agreed Discovery Order presented; entered by Court.



CASE CONTINUED TO:                                     AT 2-OCO ^M.FOR
CASE SET; 2-45           BEGAN:                 ENDED:3:15             TIME IN COURT: 30
